DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-19, claim 1 recites a non-woven artificial leather, having a suede appearance.  Although artificial leather is ordinarily known in the art as resembling suede, it is unclear if the limitation is directed to a suede appearance in color, or texture, or some other similar property.
Additionally, claim 1 recites that the microfibrous component comprises microfibers and a black pigment in a percentage of 0.05 to 2.00% by weight.  It is unclear if the weight percentage of the pigment is based only on the microfibrous component or each microfibre or some other combination of structures.
Similarly, claim 1 recites that the matrix comprises polyurethane and black pigment in a percentage of 0 to 10% by weight.  It is unclear if the carbon black is required to be present 
Additionally, it is unclear if the percentage of black pigment in the matrix is based on the total weight of the matrix or only on the weight of the polyurethane, or only on the weight of the polyurethane and pigment, or based on some other structure.
Note that the weight percentages set forth in claims 3-10 are similarly indefinite for the reasons set forth above.
Additionally, claim 1 recites that the soft segments comprise at least one polycarbonate diol selected from polyalkylene carbonate diols, and at least one polyester diol.  It is unclear if Applicants intended to recite the at least one polycarbonate diol as a singular component Markush group, as the recitation of “selected from” is either a portion of an improperly recited Markush group or is intended to recite the structure as claimed.  Additionally, if a Markush group was intended, it is unclear if the group was intended to include both the polyalkylene carbonate diols and at least one polyester diol.  Additionally, it is unclear if the soft segments comprise both at least one polycarbonate diol and at least one polyester diol.
Additionally, claim 1 recites that part of the microfibrous component forms tassels which provides an improved mottling effect and writing effect.  It is unclear what the improvement is based on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,434,205 to Fujii in view of US Pub. No. 2004/0063366 to Nakayama and USPN 4,146,663 to Ikeda, as evidenced by “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee.
Preliminarily, note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants’ invention.
Regarding claims 1-16, 18 and 19, Fujii teaches an artificial leather made by impregnating a special nonwoven web substrate with an elastic polymer material (Fujii, Abstract).  Fujii teaches that the nonwoven fabric is prepared from very fine fibers, having a diameter usually in the range of 0.1 to 30µ, preferably in the range of 3 to 7µ (Id., column 3 lines 
Fujii does not appear to teach the claimed polyurethane, the claimed amounts of carbon black, and the claimed tassel.
Regarding the claimed polyurethane and the claimed carbon black, Fujii teaches that preferred examples of polymers for making the artificial leather include elastomers or elastic polymers, for instance, synthetic rubbers such as polyurethane.  
Nakayama teaches a substantially similar suede artificial leather comprising an entangled body comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastomeric polymer, wherein the artificial leather acquires excellent color fastness to light and color development in a wide range of colors (Nakayama, Abstract).  Nakayama teaches that the entangled body contains at least one pigment, such as carbon black having an average particle size of 0.01 to 0.3 µm in an amount of 0 to 8% by mass (Id., paragraph 0021), and that the see for example Id., paragraphs 0039-0053, 0074-0086, 0110-0122).  Nakayama teaches that the superfine fibers may be polyethylene terephthalate fibers (Id., paragraphs 0054-0056).
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of Fujii, wherein the polyurethane comprises a polyether and polyol and diisocyanate compound, such as the claimed constituents, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product 
Although the prior art combination does not appear to teach the hard segments derived as claimed, it should be noted that the manner in which the hard segments are derived is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of Fujii, and including carbon black in the nonwoven and the elastic polymer in amounts, such as in the claimed amounts and the claimed overall amount, to result in a desired color, such as dark gray, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having excellent color 
Regarding the claimed tassel, as set forth above, Fujii teaches raising nap on the surface of the nonwoven fabric with sandpaper or a wire brush to provide a suede or velour finish, such that the leather has a soft and dense surface and excellent chalkiness.  Ikeda teaches a composite fabric useful as a substratum for artificial leather, comprising at least one non-woven fabric (Ikeda, Abstract).  Ikeda teaches that the non-woven fabric comprises extremely fine individual fibers having an average cross-sectional diameter of from 0.1 to 6.0 microns (Id., column 3 line 41 to column 4 line 25).  Ikeda teaches that the extremely fine fibers are preferably polyethylene terephthalate fibers (Id., column 6 lines 50-60).  Ikeda teaches that the composite fabric is impregnated with an elastic polymer (Id., column 7 lines 8-18).  Ikeda teaches that the composite fabric can be converted into an artificial leather by using any of the conventional methods (Id., column 13 line 66 to column 14 line 14).  Ikeda teaches that in order to obtain an artificial leather having a high resiliency and softness, it is preferable that the composite fabric be impregnated with 20 to 70%, more preferably 25 to 45%, of a rubber-like elastic polymer, such as a polyurethane (Id.).  Ikeda teaches that the composite fabric comprises a uniform pile layer (Id., column 15 lines 12-20).  Ikeda teaches that the composite fabric has a good chalk mark-forming property, wherein the piles in the pile layer have a relatively small length of 0.05 to 0.5 mm (Ikeda, column 15 lines 27-32).  Note that the piles are within the scope of the claimed tassel on the surface, as the lengths set forth in Ikeda are equivalent to 50-500 microns.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of Fujii, wherein the fabric has pile lengths, such 
Regarding the microfibers having a count of 0.01 to 0.50 dtex, the prior art combination teaches that the fibers comprise polyethylene terephthalate fibers having a diameter usually in the range of 0.1 to 30µ, preferably in the range of 3 to 7µ. Additionally, polyethylene terephthalate is ordinarily known in the art as having a density of 1.38 g/cm3, as established by Shippee (see Shippee page 3).  Therefore, the fibers of Fujii would have a linear density within the claimed range, as a diameter of 7µ would result in a linear density of 0.053 dtex. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, Nakayama teaches that the average fineness is preferably 0.001 to 0.1 dtex because the colors and color developments of the pigmented fibers and pigmented elastomeric polymer are well balanced and a high-quality artificial leather with a good color, color development, suede feeling and surface touch can be obtained (Nakayama, paragraph 0052).  
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, and adjusting and varying the linear density of the fibers, such as within the claimed range, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a fineness 
Regarding claim 11, the prior art combination teaches that the carbon black in the nonwoven fabric has an average particle size of 0.01 to 0.3 µm and that carbon black in the elastomeric polymer has an average particle size of 0.05 to 0.6 µm.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 12, 14 and 15, as set forth above, the prior art combination teaches that the color can range, including dark gray.  Additionally, regarding the claimed light fastness of the color measured as claimed, as set forth above, the prior art combination teaches a substantially similar structure and composition as claimed, including overlapping amounts of carbon black in each of the nonwoven and the elastomeric polymer.  Examiner is of the opinion that the instantly claimed property of light fastness is calculated via processes that were either not available at the time of invention of the prior art combination, or were merely not performed on the invention of the prior art combination, and, as such, the prior art could not possibly disclose the instantly claimed property using the claimed processes. However, if the processes were conducted on the invention of the prior art combination, it would be discovered that the properties of the prior art combination would be within the scope of the invention.
Alternatively, regarding the claimed color shade, light fastness and color shade characterized by a value of “L”, the prior art combination teaches a substantially similar structure 
Alternatively, the prior art combination establishes the manner in which to adjust and vary the color, and establishes the desirability of color fastness.  Therefore, in the event it is shown that the claimed properties are not taught or do not naturally flow from the teachings of the prior art combination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of the prior art combination, and adjusting and varying the color shade and light fastness such that the product comprises properties within the claimed ranges, as it is within the level of ordinary skill to determine a suitable color shade and color or light fastness based on the desired aesthetics and applications, and based on the totality of the teachings of the prior art.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii in view of Nakayama and Ikeda, as evidenced by Shippee, as applied to claims 1-16, 18 and 19 above, and further in view of US Pub. No. 2004/0006857 to Romani.
Regarding claim 17, the prior art combination does not appear to teach the inclusion of the claimed compounds.  However, the prior art combination suggests that the polyurethane is a water-dispersed polyurethane emulsion (see for example Nakayama, paragraph 0084, Examples 1 and 2).
Romani teaches a micro-fibrous non-woven fabric of the suede leather type, wherein a felt is treated with thermal stabilization and impregnated with polyurethane from an aqueous polyurethane emulsion (Romani, Abstract).  Romani teaches that the polyurethane comprises co-polymers of polyester-polycarbonate type, and diisocyanates (Id., paragraphs 0040-0042).  Romani teaches that in order to carry a pre-polymer into emulsion, pre-polymers can be prepared containing a fraction with groups of hydrophilic character and/or charges (Id., paragraph 0043).  Romani teaches that an aqueous polyurethane emulsion self-emulsifiers are preferable, obtained by groups that become negatively charged, such as dimethylolpropionic acid (DMPA), thus forming a negatively charged polyurethane emulsion in aqueous solution (Id.). 
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, and including DMPA or a dimethylolpropionic acid group, as taught by Romani, motivated by the desire of forming a 

Conclusion
The following prior art is made of record and not relied upon, but is considered pertinent to Applicant’s disclosure: USPN 5,352,733 to Hart is cited to show that DMPA is ordinarily known in the art as 2,2-dimethylol propionic acid (see Hart at column 8 lines 19-47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER Y CHOI/Primary Examiner, Art Unit 1786